COURT OF APPEALS OF VIRGINIA


              Present: Judges AtLee, Friedman and Raphael
UNPUBLISHED


              Argued at Lexington, Virginia


              AMANDA KAY YOUNG
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1032-21-3                                   JUDGE STUART A. RAPHAEL
                                                                               SEPTEMBER 6, 2022
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF PATRICK COUNTY
                                                Marcus A. Brinks, Judge

                               William Edward Cooley for appellant.

                               Rebecca M. Garcia, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     After being lost for several days in the woods of Patrick County, Amanda Kay Young

              came upon a cabin. She looked for food and water and slept overnight on the deck. She also set

              multiple fires in and around the cabin. The resulting fires caused nearly $14,000 in damage to

              the cabin and burned two acres of land. Young was convicted of arson, breaking and entering,

              and petit larceny—third or subsequent offense. She challenges only her arson conviction,

              arguing that the fire damage was accidental. While she argued the defense of necessity in the

              trial court, she does not maintain that defense here. Because there was sufficient evidence for the

              trial court to conclude that Young set the fires deliberately, we affirm her arson conviction.

                                                        BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381

(2016)). In doing so, we “discard” conflicting evidence and accept as “true all credible evidence

favorable to the Commonwealth and all inferences that may reasonably be drawn from that

evidence.” Massie v. Commonwealth, 74 Va. App. 309, 315 (2022).

       Champ Cooper owned land in Patrick County where he was completing the construction

of a large cabin to be used as a vacation home. Cooper’s neighbor, T.J. Meade, a state trooper,

often checked on the house in Cooper’s absence.

       On April 6, 2020, Meade drove to Cooper’s property and found that portions of it were

on fire. The first fire was on the left side of the front yard, burning the grass. Meade and another

neighbor cut branches from a tree and used them to smother the flames. Meade also observed a

blackened circular area, about eight or ten feet to the left of the cabin, where pieces of

manufactured wood had been burned. As Meade walked around to the back of the house, he saw

another fire, its flames burning through the deck of the back porch. Meade entered the house and

saw a spot on the main floor that had also been burned, but there were no active flames inside.

       Meade called the fire department, but by the time the firefighters arrived, fire had spread

to the woods and was expanding rapidly. When Cooper arrived, four or five fire trucks and

several police officers were already at the scene.

       Walking around his property, Cooper saw remnants of fires in the front yard, underneath

the back porch, on top of the back porch, and inside the house near the kitchen. The first fire

appeared to have been lit on the left side of the front yard. Flames from another fire had burned

a hole in the porch deck. Inside the cabin, Cooper saw a burned area with ashes on the floor. On

the back porch, he noticed that four tiles had been moved from a box downstairs and arranged in

a square shape on the back deck. The tiles showed a large amount of soot, and one of them was

cracked. He concluded that another fire had been set there.

                                                -2-
       By the time the emergency responders extinguished the blaze, two acres of pine trees had

burned. Cooper’s cabin suffered $13,964 in damage.

       The fire was investigated by Patrick County Sheriff’s Investigator Brian Hubbard.

Hubbard documented a blackened, charred area inside the home where a fire had been lit on the

floor. He photographed the fire damage and issued a report. Hubbard determined that “no

petroleum distillates or accelerants [were] used to start” the fires and concluded that “it was not

an incendiary fire.”

       Hubbard identified Young as a suspect. By then, Young was incarcerated on other

charges, but Hubbard interviewed her on June 17. Young told Hubbard that she had been lost in

the woods for three days when she stumbled upon Cooper’s cabin. She had no phone, no way to

communicate, and no food or water. Young said that she was so desperate that she drank water

from a puddle with tadpoles in it. She yelled through a PVC pipe to try to catch someone’s

attention. Young said that she lit the fires in hope that someone would find her. She admitted to

lighting two fires—one underneath the back porch and the other on top of pieces of tile flooring

on the back deck. She also said that she had asked for help at a man’s house nearby. That

neighbor was Steven Nelson. Young mentioned that she had asked Nelson, “You couldn’t see

the smoke?”

       At trial, Nelson testified that at about 10:00 a.m. on the morning of the fire, he saw

Young walking toward him across a hay field, yelling for help. She looked very tired and

appeared to have been in the woods for a few days. Nelson wanted to call the sheriff’s office,

but Young repeatedly asked him not to. She said that the authorities would only put her in jail.

Nelson gave Young some juice and granola bars. He told her that he was going to call a deputy

whether she wanted him to or not, and Young departed. The trial judge asked Nelson if Young




                                                -3-
had said anything about setting some fires or trying to send a smoke signal (as she had claimed to

Hubbard). Nelson answered, “No, not to my recollection.”

        Miriam Boyd, another of Cooper’s neighbors, also testified. Boyd said that Young

knocked on her back door on the morning of April 6, asking for something to drink. Concerned

by Young’s appearance, Boyd would not open her door. Young told Boyd that she had been in

an argument with her boyfriend and had walked through pine trees all night. Young left after a

few minutes, walking back into the woods. She did not ask Boyd to call anyone for assistance.

        After the trial court denied Young’s motion to strike, Young testified in her defense. She

said that she had been visiting a friend’s house when she took two Xanax pills and walked

outside to a nearby trail to clear her mind. She fell asleep. When she awoke, it was dark. She

had no phone, flashlight, or tools. Young said that she walked for days to find help until coming

across Cooper’s cabin. When no one answered her knock on the door, she went inside. Young

screamed outside for help and made a loud noise by banging a PVC pipe against a large wooden

post to draw attention. When no one came to her aid, Young said that she got discouraged. She

found a survival kit in the cabin that included a few matches and a little piece of cloth. She went

outside and lit a campfire, hoping someone would see the flames or smell the smoke and come to

her rescue. She said that she also lit the fire for light and heat.

        Young said that she found a bucket behind the cabin and took it up to the deck, where she

lit a stick and dropped it in, using the bucket for light. She then walked with it through the cabin.

Young claimed that the wind caused embers to fall from the bucket onto the floor. But she

denied starting a fire inside the cabin.

        When asked whether she knew that the fire had damaged the home, Young responded, “I

knew that it had gotten some of the black char on top of the porch there and it looked like it had

set and some debris had [fallen] off . . . .” Young said that two of the fires burned throughout the

                                                  -4-
night while she slept—one in the front yard and one under the porch. But she said the fires had

stopped burning when she awoke the next morning. Though she did not have any water to pour

on the fires, she claimed that she had made sure the fires were extinguished before she left the

property.

       In closing, Young’s counsel argued that Young had not acted with malice in setting the

fires and that her actions were excused by the defense of necessity. But the trial court was not

persuaded. The court said that it had “no doubt that [Young] set fires and I don’t believe her

when she says, ‘I didn’t set a fire in the building.’” The court found that she had set fires both

outside and inside. The court also noted Nelson’s testimony that Young wanted to avoid any

interaction with law enforcement and had said nothing about the fires when she saw Nelson on

the morning of April 6.

       The trial court found Young guilty of arson, in violation of Code § 18.2-77; breaking and

entering, in violation of Code § 18.2-91; and petit larceny—third or subsequent offense, in

violation of Code § 18.2-96. The court sentenced her to five years on each felony, with all time

suspended, and ordered her to pay restitution to Cooper in the amount of $13,963.69

       On appeal, Young challenges only her arson conviction.

                                            ANALYSIS

       “In reviewing a challenge to the sufficiency of the evidence, we affirm the trial court’s

judgment ‘unless it appears from the evidence that the judgment is plainly wrong or without

evidence to support it.’” Pulley v. Commonwealth, 74 Va. App. 104, 123 (2021) (quoting Poole

v. Commonwealth, 73 Va. App. 357, 363 (2021)). “In such cases, ‘[t]he Court does not ask itself

whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’”

McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting

Secret v. Commonwealth, 296 Va. 204, 228 (2018)). “Rather, the relevant question is whether

                                                -5-
‘any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v.

Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the conviction,

‘the reviewing court is not permitted to substitute its own judgment, even if its opinion might

differ from the conclusions reached by the finder of fact at the trial.’” McGowan, 72 Va. App. at

521 (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)).

       A person commits arson if he “maliciously . . . burns . . . in whole or in part, or causes to

be burned or destroyed, . . . any dwelling house . . . whether belonging to himself or another.”

Code § 18.2-77(A). If the burning occurs when the home or structure is “unoccupied,” the crime

is a Class 4 felony. Code § 18.2-77(B). Arson “involves the destruction of property.” Schwartz

v. Commonwealth, 41 Va. App. 61, 73 (2003). To prove arson, “the Commonwealth must prove

that a fire of incendiary origin occurred and that the accused was a criminal agent in the

burning.” Id.; see also Riner v. Commonwealth, 268 Va. 296, 328 (2004) (“To prove arson, as

with any criminal charge, the Commonwealth must establish beyond a reasonable doubt both the

corpus delicti and criminal agency.”). “The amount of ‘burning’ necessary to be shown [in cases

of arson] is any amount, provided there is a perceptible wasting of the fiber of the building or

object which is a subject of arson, or some part of that building or object, by fire.” Schwartz, 41

Va. App. at 73 (alteration in original) (quoting Hancock v. Commonwealth, 12 Va. App. 774, 779

(1991)).

       There is no dispute that Young started the fires that burned Cooper’s home and the woods

around it. So her “criminal agency,” Riner, 268 Va. at 328, is not in question. Young argues

instead that she did not intend to cause the damage that occurred and that she should be

exonerated because she was faced with desperate circumstances.




                                                -6-
       Incendiary means “a deliberate burning of property.” Incendiary¸ Webster’s Third New

International Dictionary (2002). “Although fires are presumed to be accidental, that

presumption is rebuttable.” Marable v. Commonwealth, 27 Va. App. 505, 510 (1998). “Whether

the origin of a fire was accidental or incendiary is a question of fact, and resolution of that

question may, and often must, turn upon the weight of circumstantial evidence.” Riner, 268 Va.

at 328 (quoting Knight v. Commonwealth, 225 Va. 85, 89 (1983)). To show that a fire was

incendiary—deliberately set—the prosecution may offer evidence involving the “use of

accelerants, multiple points of origin[,] or discounting of accidental causes.” Ronald J. Bacigal,

Virginia Practice—Criminal Offenses & Defenses, Arson and Bombing A44 (II) (2021).

       Two of those types of evidence were presented here. Although Hubbard’s investigation

found that no accelerants were used, multiple fires had been set. What is more, Young admitted

to having set at least two of the fires. Although she denied also having set a fire on the floor

inside Cooper’s cabin, the trial court did not believe her.

       Next, Young insists that she did not act “maliciously,” a statutory requirement to be

convicted of arson. Code § 18.2-77(A). She denies that she acted out of ill will, claiming that

she “started a campfire for the stated purposes of warmth, light and to signal for help.”

       “[M]alice inheres in the doing of a wrongful act intentionally, or without just cause or

excuse, or as a result of ill will.” Hamm v. Commonwealth, 16 Va. App. 150, 153 (1993)

(alteration in original) (quoting Bell v. Commonwealth, 11 Va. App. 530, 533 (1991)). “[I]n the

case of arson, [malice] is not necessarily a feeling of ill will toward another person, but may be a

purposeful intent to do a wrongful act.” Id. at 154. “At common law, ‘maliciously’ included

reckless as well as intentional burnings. Thus if one is fully aware that his conduct creates a

grave risk that a dwelling place will be burned, and proceeds with the conduct, and causes the

result, he is punishable under [Code § 18.2-77].” Bacigal, supra, A44 (III)(B).

                                                 -7-
       There was sufficient evidence here to show that Young intentionally started fires that she

knew or must have known would result in damage to the cabin. Young set four separate fires

that burned two acres of pine trees and caused nearly $14,000 in damage to the cabin. She

admitted to using matches and gathering materials to start a fire. She made a fire on the main

floor of the cabin even though the cabin had a fireplace. Two of the fires were still burning when

Meade arrived, which supports the inference that they were burning when Young left the

property.

       Young’s claim that she set the fires to signal for help is also inconsistent with her

behavior when she encountered Nelson and Boyd. Nelson testified that Young pleaded with him

not to call the sheriff’s office. And when Young knocked on Boyd’s door, she did not ask her to

call anyone for help. Although Young testified that she set the fires out of desperation, rather

than to damage the cabin, the trial court was “entitled to disbelieve the self-serving testimony of

the accused and to conclude that the accused [was] lying to conceal [her] guilt.” Marable, 27

Va. App. at 509-10.

       Finally, we note the change in Young’s litigation position here from her position in the

trial court. Young argued at trial that her conduct was justified by “necessity.” That affirmative

defense is typically invoked “when physical forces beyond the actor’s control render ‘illegal

conduct the lesser of two evils.’” Buckley v. City of Falls Church, 7 Va. App. 32, 33 (1988)

(quoting United States v. Bailey, 444 U.S. 394, 410 (1980)).1 Young does not assign error,



       1
         For example, “[i]f one who is starving eats another’s food to save his own life, the
defense of necessity may bar a conviction for the larceny of the other’s food.” Buckley, 7
Va. App. at 33. To prevail on this affirmative defense, however, Young had to meet her
production burden to show (1) that she had a “reasonable belief” that setting the fires was
“necessary to avoid an imminent threatened harm;” (2) that she lacked “other adequate means to
avoid the threatened harm;” and (3) that setting the fires could be “reasonably anticipated” to
avoid that harm. Edmonds v. Commonwealth, 292 Va. 301, 306 (2016) (quoting Humphrey v.
Commonwealth, 37 Va. App. 36, 45 (2001)).
                                               -8-
however, to the trial court’s rejection of her necessity defense. Because we are limited to

considering “arguments encompassed by an appellant’s express ‘assignment of error,’” Ceres

Marine Terminals v. Armstrong, 59 Va. App. 694, 698 n.1 (2012), we cannot consider whether

the court properly rejected that affirmative defense. See Rule 5A:20(c). And Young may not

sidestep her failure to assign error to that ruling by repacking the same argument as a general

claim that she did not start the fire deliberately or maliciously. See Riddick v. Commonwealth,

72 Va. App. 132, 146 (2020) (“[W]e cannot recast the assignment of error to allow [the

appellant] to make a different argument.”).

                                         CONCLUSION

       We find no error in the trial court’s conclusion that Young committed arson when she

deliberately started multiple fires near and inside Cooper’s cabin.

                                                                                         Affirmed.




                                               -9-